                 Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 1 of 8




                 IN THE COURT OF COMMON PLEAS FIFTH JUDICIAL DISTRICT
                           ALLEGHENY COUNTY, PENNSYLVANIA


      COMMONWEALTH OF PENNSYLVANIA,                                       CRIMINAL DIVISION

                                            v.                            CC No.: 201317748

      CHELSEA LYNN ARGANDA

                                                       Defendant.


      COMMONWEALTH OF PENNSYLVANIA,                                       CRIMINAL DIVISION

                                            v.                            cc No.:   201317753

      CHESTER WHITE, JR.,

                                                       Defendant.
                                                                          MEMORANDUM OPINION AND
                                                                          ORDER OF COURT

                                                                          Honorable Jeffrey A.
                                                                          Manning, P.J.

                                                  a \- . fL
                                        t)HK'G-'l·N·A'i
                                        l        ,--
                                                                          For the Defendant Arganda:
                                                         t__.
                                                                          Noah Geary, Esquire
                                            · Criminal Division
                                        Oept. ·Jf Court Records
                                                               t "1··
                                            ·~U;;qhenv   ,.nun.v,
                                                         ~
                                                                  • ;~.
                                                                          For the Defendant White:
                                                                          Kenneth J. Haber, Esquire


                                                                          For the Commonwealth:
__\   C"'
        I              : ..... ;1-
                                                                          Brian Catanzarite, Esq.
                   ~·~) ~::~ ~\:
U.-    ;::-,)
       ::~.
                   ~
                       ' -
                                 (. L \ ~
                                 (,_)   - ',
                                            ~


         1..0          {\               .. 1
          ...-         ll.l
                        ~-   I




                                                                                                       1
    Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 2 of 8




    IN THE COURT OF COMMON PLEAS FIFTH JUDICIAL DISTRICT
              ALLEGHENY COUNTY, PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA,              CRIMINAL DIVISION

              v.                           cc No.:   201317748

CHELSEA LYNN ARGANDA

                   Defendant.


COMMONWEALTH OF PENNSYLVANIA,              CRIMINAL DIVISION

              v.                           CC No.: 201317753

CHESTER WHITE, JR.,

                   Defendant.


         MEMORANDUM OPINION AND ORDER OF COURT

Manning, J.

      Before the Court are several Motions filed on behalf of the

defendants, Chelsea Arganda and Chester White, Jr.; Motions to

Reconsider the Court's April 13, 2016 Order quashing the Subpoena

issued to Dr. Mark Perlin and Cybergenetics; Motions for Discovery and

a request, made on the record at the May 2, 2016 hearing on the

aforementioned Motions, asking that this Court certify the issue

decided by the April 13, 2016 order for interlocutory appeal. For the

reasons that follow, all three Motions will be denied.

      The Motion to Reconsider and the Motion for Discovery attempt

tore-litigate the issue decided by this Court in its April 13 order. The

                                                                           2
    Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 3 of 8




defendants offered nothing new in its pleadings that would cause this

Court to reconsider its ruling or permit the discovery requested.

     Turning to the request that this Court certify the matter for

interlocutory appeal, the Court would note that our colleague, the

Honorable Jill A. Rangos, addressed an identical request in

Commonwealth of Pennsylvania v. Michael Robinson at CC 201307777.

There defense counsel, who also represents the defendant White in

this matter, filed a Motion asking Judge Rangos to amend her order

denying the defendant's request for production of the source codes in

discovery to include a statement that would permit an interlocutory

appeal.

      In a Memorandum Opinion denying that request, filed on

February 4, 2016, Judge Ranges rejected the defendant's argument

that this Court's Memorandum Opinion in In Re: Application for Out of

State Subpoena, (MD No. 2861-2014, Slip Opinion, June 16, 2014,

supports the claim that there is a substantial grounds for difference of

opinion as to the issue presented. Judge Rangos was correct. This

Court did not rule in that matter on whether the source codes for the

TrueAIIele system were discoverable.

      The sole issue presented to the Court was the application of 42

Pa. C.S.A. § 5963 to the subpoena issued to Dr. Perlin from the

Superior Court of California in the case of The People of California v.

Martell Chubbs. Section 5963 provides:

                                                                           3
    Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 4 of 8




      (a) General rule.--If a judge of a court of record in any
     state which by its laws has made provision for
     commanding persons within that state to attend and testify
     in this Commonwealth certifies under the seal of such
     court that there is a criminal prosecution pending in such
     court, or that a grand jury investigation has commenced,
     or is about to commence, that a person being within this
     Commonwealth is a material witness in such prosecution or
     grand jury investigation and his presence will be required
     for a specified number of days, upon presentation of such
     certificate to any judge of a court of record in the county in
     which such person is, such judge shall fix a time and place
     for a hearing and shall make an order directing the witness
     to appear at a time and place certain for the hearing.

     (b) Hearing.--lf at a hearing the judge determines that
     the witness is material and necessary, that it will not cause
     undue hardship to the witness to be compelled to attend
     and testify in the prosecution or a grand jury investigation
     in the other state and that the laws of the state in which
     the prosecution is pending or grand jury investigation has
     commenced or is about to commence and of any other
     state through which the witness may be required to pass
     by ordinary course of travel will give to him protection
     from arrest and the service of civil and criminal process, he
     shall issue a summons with a copy of the certificate
     attached directing the witness to attend and testify in the
     court where the prosecution is pending or where a grand
     jury investigation has commenced or is about to
     commence, at a time and place specified in the summons.
     In any such hearing the certificate shall be prima facie
     evidence of all the facts stated therein.


42 Pa. C.S.A.§ 5963. Thus, this Court's determination of "materiality"

in that matter was in the context of the enforcement of the subpoena

pursuant to section 5963. The Court did not address, as it was not an

issue presented, whether the evidence was "material" as that term is

applied in the context of Pennsylvania Rule of Criminal Procedure 573
                                                                         4
    Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 5 of 8




governing pretrial discovery and inspection or for any other purpose.

     The Court simply found, based upon the certification from the

California Court whose subpoena this Court was being asked to

enforce, that Dr. Perlin was a material witness and that the items he

was being directed to produce pursuant to that subpoena were

material. That determination was based on the representation of

California Superior Court Judge Richard R. Romero as to the

materiality of Dr. Perlin and the information sought pursuant to the

subpoena.   This Court specifically noted:

       " ... Judge Romero, who is in a much better position than
      this Court to make that determination, found that he is a
      material witness in the Certificate he issued pursuant to
      the Uniform Act. Section 5963 (b) of Pennsylvania's
      version of the Uniform Act, provides that" ... the certificate
      shall be Prima Facie evidence of all of the facts stated
      therein." 42 Pa. C.S.A. § 5963 (b). Nothing that was
      presented to this Court during the June 9 hearing called
      into question the accuracy of Judge Romero's materiality
      determination."

In Re: Application for Out of State Subpoena, Supra. at pp. 3-4

      This Court also points out that the defendant in the Robinson

matter filed a Petition for Review with the Pennsylvania Superior Court

requesting that it agree to hear the interlocutory appeal. The Super

Court rejected that request. (See Commonwealth v. Robinson, 25

WDM 2015, April 21, 2016 Per Curiam Order). In light of the

determination by Judge Rangos that the question of the discoverability

of the TrueAllele source codes did not involve a controlling question of


                                                                           5
     Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 6 of 8




law for which there is substantial grounds for a difference of opinion, a

determination upheld by the Superior Court, this Court will deny the

same request made here.

      Testimony based upon the TrueAIIele system developed by Dr.

Perlin has been admitted in New York (State v. Wakefield, 9 N.Y.S. 3d

540 (2015 N.Y. Slip. Op. 25037), and in Virginia (Ramsey v.

Commonwealth, 757 S.E. 2d 576 (Court of Appeals 2014)). In the

California case that gave rise to this Court's decision in the California

case, the California Court of Appeal, Second District, Division 4, held

that the defendant in that case had " ... not demonstrated how

TrueAIIele Source Code is necessary to its ability to test for reliability

of its results. We therefore conclude that Chubbs has not made a

prime facie showing of the particularized deed for the TrueAIIele's

Source Code." 2015 W.L. 139069, at 6. Although that California

Supreme Court's decision cannot be cited as precedent, it is certainly

instructive regarding the defendant's claims in that the California Court

of Appeals determined, as has Judge Rangos here, that the TrueAIIele's

Source Codes were not material and therefore not discoverable.         The

Pennsylvania Superior Court, in Commonwealth v. Foley, 38 A.2d 882

(Pa. Super. 2012), rejected a claim raised by the appellant therein that

TrueAIIele evidence should be excluded because " ... no outside scientist

can replicate of validate Dr. Perlin's methodology because his



                                                                             6
     Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 7 of 8




computer software is proprietary." 38 A.2d at 888-889. Writing for a

unanimous panel, Judge Panella wrote:

      Foley's third reason for exclusion is misleading because
      scientists can validate the reliability of a computerized
      process even if the "source code" underlying that process
      is not available to the public. TrueAIIele is proprietary
      software; it would not be possible to market TrueAIIele if it
      were available for free. See N.T., Hearing, February 18,
      2009, at 54. Nevertheless, TrueAIIele has been tested and
      validated in peer-reviewed studies.

Id. at 889.

      Three members of the Court of Common Pleas of Allegheny

County have now had the opportunity to address the issue raised

herein. This Court, Judge Ranges and The Honorable Edward J.

Borkowski in Commonwealth v. Wade, CC201404799, reached the

same conclusions, that that the TrueAllele source codes are not

discoverable as they are not material. Appellate Courts in three other

jurisdictions have reached the same result. Accordingly, the request

that this Court certify this issue for interlocutory appeal will be denied.




Date: Jt>Nt.   &r Z1Jl£o                    BY THE COURT:




                                                                              7
     Case 2:19-cr-00369-DWA Document 47-3 Filed 06/16/20 Page 8 of 8




COMMONWEALTH OF PENNSYLVANIA,              CRIMINAL DIVISION

              v.                           CC No.: 201317748

CHELSEA LYNN ARGANDA

                   Defendant.



                          ORDER OF COURT

      AND NOW, this   _ft._ day of     _juNE..         , 2016, for the

reasons set forth in the attached Memorandum Opinion, it is ORDERED

as follows:

             1.   Defendants' Motion to Reconsider the Court's
      April 13, 2016 Order is DENIED;

          2.     The defendants' Motion for Discovery filed on
      May 2, 2016 is DENIED; and

            3.      The defendants' request that this Court
      certify this issue for interlocutory appeal is DENIED.

                                           BY THE COURT:




Copies To:

Noah Geary, Esq.                     Kenneth J. Haber, s ·
30 E. Beau Street, Ste. 225          Difenderfer Rothman & Haber
Washington PA 15301                  304 Ross Street, Suite 400
                                     Pittsburgh, PA 15219
Brian Catanzarite, Esq.
Assistant District Attorney
400 Allegheny County Courthouse
Pittsburgh, PA 15219



                                                                         8
